Case 1:19-cv-13065-VAR-PTM ECF No. 61 filed 07/28/20   PageID.1371   Page 1 of 16




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 DYLAN ORR,

                  Plaintiff,

                                          Case No. 19-13065
 v.                                       District Judge Victoria A. Roberts
                                          Magistrate Judge Patricia T. Morris

 J. RANCK ELECTRIC, INC., et al.,

               Defendants.
 ________________________________/

        ORDER GRANTING MOTIONS TO DISMISS FILED BY
 AMERICAN LINE BUILDERS JOINT APPRENTICESHIP AND TRAINING
 COMMITTEE [ECF NO. 29] AND INTERNATIONAL BROTHERHOOD OF
 ELECTRICAL WORKERS LOCAL UNION NO. 876 [ECF NO. 31]

 I.    INTRODUCTION

       On October 20, 2016, Dylan Orr struck his head and suffered an

 electric shock, sustaining permanent injuries, while working as a lineman

 apprentice for defendant J. Ranck Electric, Inc. (“JRE”) at Alpena Air Base

 in Alpena, Michigan. (Compl. ¶ 56, 63, 83). Orr trained for this position

 through the electrical lineman apprenticeship training program known as The

 American Line Builders Joint Apprenticeship & Training (“ALBAT”). (Compl.

 ¶ 15). ALBAT is administered by defendant the ALBAT Committee




                                      1
Case 1:19-cv-13065-VAR-PTM ECF No. 61 filed 07/28/20    PageID.1372    Page 2 of 16




 (“Committee”). The Committee is a joint labor management committee that

 oversees administration of the ALBAT program.

        The Committee and Local 876 move to dismiss under Fed. R. Civ. P.

 12(b)(6). Defendants say Orr fails to state claims upon which relief can be

 granted and that his claims are preempted under either the Employee

 Retirement Income Security Act (“ERISA”) or Section 301 of the Labor

 Management Relations Act (“LMRA”).

        JRE filed a Concurrence and Joinder. JRE argues the claim against it

 is preempted by ERISA.

        The Court GRANTS both motions.

 II.    BACKGROUND

        On February 29, 2016, Orr applied to the ALBAT program. (Compl. ¶

 15). Defendant IBEW Local 876 is the local branch of IBEW Sixth District.

 (Compl. ¶ 6). Orr was a member. (Id. ¶ 6).

        The “Outside Apprenticeship and Training Standards for the American

 Line   Builders   Areawide    Joint   Apprenticeship   Training      Committee”

 (“Standards”) relate to the apprenticeship training of electrical linemen. (Id.

 ¶ 26). They address the Committee’s obligations, including that “all

 governing responsibility for the apprenticeship program rests with ALBAT,

 among other responsibilities.” (Id. ¶ 28-35). ALBAT’s “General Policy

                                        2
Case 1:19-cv-13065-VAR-PTM ECF No. 61 filed 07/28/20       PageID.1373    Page 3 of 16




 Statement and Apprentice Rules and Regulations for Linemen” (“ALBAT

 Rules”) demonstrates that the Committee is responsible for the placement

 and transfer of all apprentices in its program. (Id. ¶ 36).

        The Committee accepted Orr into the ALBAT training program on

 September 16, 2016 and assigned him to work at JRE. (Id. ¶ 24). On October

 20, 2016, JRE employee Matt Hauff instructed Orr to work on an energized

 switchgear. (Id. ¶ 56-62). While working, Orr’s head contacted the switchgear

 frame and he sustained an electric shock. (Id. ¶ 64). Orr alleges he has

 permanent blindness in his left eye, severe impairment of his right eye

 function, severe burns and scarring of his face, among other injuries. (Id. ¶

 83).

 III.   LEGAL STANDARD

        Fed. R. Civ. P. 12(b)(6) allows for dismissal when a plaintiff fails to

 state a claim upon which relief can be granted. To survive a Fed. R. Civ. P.

 12(b)(6) motion, “a complaint must contain sufficient factual matter, accepted

 as true, ‘to establish a claim for relief that is plausible on its face.’ ” Ashcroft

 v. Iqbal, 556 U.S. 662, 678 (2009) (holding that “[t]hreadbare recitals of the

 elements of a cause of action, supported by mere conclusory statements, do

 not suffice”) (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2007)). A

 claim has facial plausibility when the plaintiff pleads factual content that
                                          3
Case 1:19-cv-13065-VAR-PTM ECF No. 61 filed 07/28/20     PageID.1374    Page 4 of 16




 allows the court to draw the reasonable inference that the defendant is liable

 for the misconduct alleged. Ashcroft, 556 U.S. at 678. Materials that may be

 considered in a 12(b)(6) motion consist of (1) the complaint, (2) any exhibits

 attached to it, (3) public records, and (4) any items in the record or exhibits

 attached to defendant’s motion if they are referenced in plaintiff’s complaint

 and central to plaintiff’s claims. Bassett v. Nat'l Collegiate Athletic Ass'n, 528

 F.3d 426, 430 (6th Cir. 2008).

 IV.    ANALYSIS

        Orr alleges three claims against Local 876 and the Committee: count

 III (negligent supervision/retention); count IV (breach of fiduciary duty); and

 count V (breach of contract). The contract described in the complaint is the

 apprenticeship agreement (“Agreement”) which Local 876 is not a party to

 and not the Collective Bargaining Agreement (“CBA”) between Orr and Local

 876.

        Orr alleges count I (negligence) against JRE.

          A. Motion to Dismiss by Local 876

        Local 876 claims that any duty it owed to Orr would have arisen only

 under the CBA, and that it is not a party to the Agreement. It also contends

 that because interpretation of the CBA would underlie any finding of liability

 against it, Orr’s claims are preempted by Section 301 of the Labor


                                         4
Case 1:19-cv-13065-VAR-PTM ECF No. 61 filed 07/28/20   PageID.1375   Page 5 of 16




 Management Relations Act. In essence, Local 876 says Orr did not allege

 plausible state law claims for negligent supervision/retention, breach of

 fiduciary duty, and breach of contract.

             1. Orr’s Claims against Local 876 are Preempted by Section
                301 of the Labor Management Relations Act

       All of Orr’s claims against Local 876 are premised on the Agreement;

 Local 876 was not a party to it. Local 876 says even if the CBA was at issue,

 the state law claims Orr brings are preempted by Section 301 of the Labor

 Management Relations Act (“LMRA”).

       Orr does ask to amend the complaint to plead the CBA and to allege

 that Local 876 assumed a duty under the CBA to ensure Orr was supervised

 during his training. But, Orr cannot amend his complaint in an opposition brief

 or ask the court to consider allegations or evidence not contained in the

 complaint. Bates v. Green Farms Condo. Ass'n, 958 F.3d 470, 483 (6th Cir.

 2020). Accordingly, the CBA cannot be considered because it was not

 referenced in the complaint or attached to the complaint as an exhibit.

 Bassett, 528 F.3d at 430. Orr’s request to amend his complaint is improper.

       More importantly, amendment would be futile due to preemption. Rose

 v. Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000)



                                       5
Case 1:19-cv-13065-VAR-PTM ECF No. 61 filed 07/28/20    PageID.1376   Page 6 of 16




 (amendment is futile if it would not withstand a Fed. R. Civ. P. 12(b)(6) motion

 to dismiss).

       Orr does not address LMRA preemption. “When a party fails to

 respond to an argument, it is generally deemed to be unopposed and

 conceded.” Humphrey v. United States Att'y Gen.'s Office, 279 F. App'x 328,

 331 (6th Cir. 2008).

       Counts III, IV, and V against Local 876 are dismissed.

                2. Orr’s Claims Against Local 876 Fail to Allege Facts
                   Sufficient to Survive a Motion to Dismiss

                    a. Count III Does Not Sufficiently Plead a Claim of
                       Negligent Retention/Supervision Against Local 876

       Even if Orr’s claim of negligent supervision was not preempted, he fails

 to sufficiently plead the claim.

       To properly allege a negligent supervision/retention claim, a plaintiff

 must demonstrate a duty, a breach of duty, causation, and damages. Prime

 Rate Premium Fin Corp. v. Larson, 226 F.Supp.3d 858, 870 (E.D. Mich.

 2016). Additionally, the first two elements are based on the duty of care

 imposed on an employer in the hiring and supervision of employees. Id.




                                        6
Case 1:19-cv-13065-VAR-PTM ECF No. 61 filed 07/28/20   PageID.1377   Page 7 of 16




       Since this cause of action hinges on the hiring or supervision of an

 employee, and Orr does not allege that Local 876 hired him or the JRE

 employees involved, this claim fails.

       Count III against Local 876 is dismissed.

                   b. Count IV Does Not Sufficiently Plead a Claim of
                      Breach of Fiduciary Duty Against Local 876

       Orr alleges that Local 876 owed him a fiduciary duty based on the

 Standards and the ALBAT Rules. (Compl. ¶ 108-109). Local 876 contends

 that Orr fails to allege facts to establish that Local 876 was responsible for

 safety.

       “Under Michigan law, ‘a fiduciary relationship arises from the reposing

 of faith, confidence, and trust and the reliance of one on the judgment and

 advice of another.’” Petroleum Enhancer, LLC v. Woodward, 690 F.3d 757,

 765–66 (6th Cir. 2012).

       Orr fails to allege that he relied upon Local 876’s judgment and advice;

 he only alleges reliance upon the Committee. (Compl. ¶ 112). Orr fails to

 state a claim of breach of fiduciary duty against Local 876.

                   c. Count V Only Alleges Breach of the Apprenticeship
                      Agreement, to which Local 876 was not a Party




                                         7
Case 1:19-cv-13065-VAR-PTM ECF No. 61 filed 07/28/20   PageID.1378   Page 8 of 16




       Local 876 argues that Orr fails to allege it is a party to the Agreement

 which is the contract at issue in Count V. Orr only argues in response that

 “while Local 876 may not have been a party to the apprenticeship agreement

 discussed,” Local 876 was a party to the CBA. (Doc # 56-1, Pg ID 1267).

       To state a breach of contract claim under Michigan law, the plaintiff

 must first establish the existence of a valid contract. Eastland Partners Ltd.

 Partners v. Vill. Green Mgmt. Co. (In re Brown), 342 F.3d 620, 628 (6th Cir.

 2003). Orr does not put in issue a valid contract between him and Local 876.

       Count V is dismissed against Local 876.

          B. Motion to Dismiss by the ALBAT Committee

    Orr alleges three claims against the Committee: count III (negligent

 supervision/retention), count IV (breach of fiduciary duty), and count V

 (breach of contract).

             1. ERISA Preemption Generally

                   a. Count V Breach of Contract is Preempted

       The Committee argues ERISA preemption, which preempts “any and

 all state laws insofar as they may now or hereafter relate to any employee

 benefit plan.” 29 U.S.C. § 1144(a) (Emphasis applied).

       ERISA defines an “employee benefit plan” as:



                                       8
Case 1:19-cv-13065-VAR-PTM ECF No. 61 filed 07/28/20   PageID.1379    Page 9 of 16




             any plan, fund, or program ... established or maintained by an

       employer or by an employee organization, or by both, to the extent that

       such plan, fund, or program was established or is maintained for the

       purpose of providing for its participants or their beneficiaries, through

       the purchase of insurance or otherwise, (A) … apprenticeship or other

       training programs…

       29 U.S.C. § 1002(1).

       “A law 'relates to' an employee benefit plan… if it has a connection

 with or reference to such a plan." Shaw v. Delta Airlines, Inc., 463 U.S. 85,

 96-97 (1983). Relatedly, any state law cause of action that duplicates,

 supplements, or supplants the ERISA civil enforcement remedy conflicts with

 the clear intent to make the ERISA remedy the exclusive remedy and is

 therefore preempted. Aetna Health Inc. v. Davila, 542 U.S. 200, 209 (2004).

       Orr’s claims are all preempted by ERISA. He puts at issue the ALBAT

 Standards pertaining to training and the ALBAT Rules. He alleges the

 Committee breached obligations owed to him under these documents.

 These documents are part of an employee benefit plan. If the Committee

 owed a duty to Orr, that duty was created only under and by plan documents;

 it had no duty to Orr except the duty arising from plan documents.


                                       9
Case 1:19-cv-13065-VAR-PTM ECF No. 61 filed 07/28/20   PageID.1380   Page 10 of 16




       A state law cause of action is completely preempted “where there is no

 other independent legal duty that is implicated by a defendant’s actions.”

 Davila, 542 U.S. at 210. To assess the extent of that duty a factfinder would

 necessarily be required to examine and interpret Orr’s ERISA plan. Zuniga

 v. Blue Cross & Blue Shield of Michigan, 52 F.3d 1395, 1402 (6th Cir. 1995).

       Furthermore, Orr seeks damages because he says the Committee did

 not fulfill its obligations under the Agreement. However, damages are not

 available to Orr. When plan participants seek damages, courts hold that this

 remedy does not exist. Crosby v. Bowater, Inc., 382 F.3d 587, 589 (6th Cir.

 2004). The reason for this is straightforward. For ERISA plans to flourish,

 damages cannot be paid from the assets of plan participants.

       Additionally, the Sixth Circuit stated that what triggers ERISA’s

 application to state laws is not the existence of an apprenticeship training

 program but the existence of a separate fund to support the training program.

 Associated Builders & Contractors v. Michigan Dep't of Labor & Econ.

 Growth, 543 F.3d 275, 282 (6th Cir. 2008). The ALBAT Standards state that

 “all funds for the operation of the apprenticeship and training program shall

 be held in a Trust Fund established by the signatory IBEW Local Unions and

 the NECA Chapter.” (Doc. 1-4, Pg ID 51). “Apprenticeship programs paid for

 out of trust funds are ERISA plans”. California Div. of Labor Standards Enf't
                                      10
Case 1:19-cv-13065-VAR-PTM ECF No. 61 filed 07/28/20    PageID.1381    Page 11 of 16




 v. Dillingham Const., N.A., Inc., 519 U.S. 316, 327 (1997). So, the ALBAT

 program is an ERISA plan.

       While Orr is correct that state law claims “too tenuous, remote, or

 peripheral” do not “relate to” a pension or benefit plan and are not preempted,

 (Lee v. Sheet Metal Workers’ Nat. Pension Fund, 697 F.Supp.2d 781, 785

 (E.D. Mich. 2010)), in deciding whether a state law claim is too remote to be

 preempted, the Sixth Circuit focuses on whether the remedy sought by a

 plaintiff is “primarily plan related.” Thurman v. Pfizer, Inc., 484 F.3d 855, 862

 (6th Cir. 2007). Where the resolution of a state law claim “requires evaluation

 of the plan and the parties’ performance pursuant to it, the claim is

 preempted. Cataldo v. U.S. Steel Corp., 676 F.3d 542, 557 (6th Cir. 2012).

       Orr also relies on Associated Builders, 543 F.3d 275, to support his

 arguments that his claims are not preempted. However, that case dealt only

 with two provisions in a state statute that are not at issue. That case also

 pertained to the dissolution of an injunction issued against the State of

 Michigan.

       Finally, the statute at issue in Associated Builders and here as well,

 the Michigan Electrical Administrative Act, does not allow private causes of

 action over workplace safety. MCL 338.333.


                                        11
Case 1:19-cv-13065-VAR-PTM ECF No. 61 filed 07/28/20   PageID.1382   Page 12 of 16




       For these reasons, Orr fails to state a claim for breach of contract.

               b.   Count IV Breach of Fiduciary Duty is Preempted

       The Committee argues that Orr’s breach of fiduciary duty claim is

 preempted because it relies upon interpretation of documents governing the

 program, and because ERISA provides a specific remedy for breach of

 fiduciary duty claims concerning an ERISA plan.

       The Committee contends this state law cause of action is an attempt

 to circumvent ERISA remedy provisions and to supplement and/or supplant

 ERISA’s enforcement scheme in contravention of Davila and Girl Scouts.

 Davila, 542 U.S. at 209; Girl Scouts of Middle Tenn., Inc. v. Girl Scouts of

 the U.S.A., 770 F.3d 414, 425-26 (6th Cir. 2014). The Committee is correct.

       A person is a fiduciary “to a plan to the extent (i) he exercises any

 discretionary authority or discretionary control respecting management of

 such plan or exercises any authority or control respecting management or

 disposition of its assets…or (iii) he has any discretionary authority or

 discretionary responsibility in the administration of such plan.” 29 U.S.C. §

 1002(21)(A). This is a far-ranging obligation to act prudently and to act in

 accordance with plan documents. It is not an obligation confined to financial

 fiduciary duties, as Orr argues. Any state law fiduciary duty the Committee


                                       12
Case 1:19-cv-13065-VAR-PTM ECF No. 61 filed 07/28/20   PageID.1383     Page 13 of 16




 owes Orr is subsumed by ERISA. All fiduciary duty claims Orr has stem from

 and rely upon the interpretation and application of written documents

 governing the ALBAT program. See Cataldo, 676 F.3d at 545.

       Orr’s breach of fiduciary duty claim is preempted by ERISA.

               c.   Count III     Negligent     Supervision/Retention          is
                    Preempted


       The Committee argues that Orr’s negligent supervision/retention claim

 is preempted because he claims a denial of benefits under an ERISA plan

 and the Committee does not owe a duty to Orr independent of the plan. Orr

 argues that this claim is not preempted because had the Committee followed

 the Standards and ALBAT Rules, he would not have been injured.

       Orr is correct that the Committee had a duty to create a safe training

 protocol. He says it breached that duty. But, these claims are not remote

 from the ERISA plan. Orr was owed these duties only because he

 participated as an apprentice in the ALBAT program. Orr states his claim as

 a negligence one, but it arises from benefits he says he was due and the

 Committee’s failure to properly train and provide safety protocols.

       These duties stem from obligations under the ERISA plan. Determining

 what duties the Committee owed to Orr requires interpretation of the plan


                                      13
Case 1:19-cv-13065-VAR-PTM ECF No. 61 filed 07/28/20   PageID.1384   Page 14 of 16




 terms and documents. This claim is preempted. See Cataldo, 676 F.3d at

 557.

          2. Even if Orr’s Negligent Supervision/Retention claim is not
             Preempted He Fails to State a Claim under Michigan Law

        ALBAT also argues that Orr’s claim for negligent supervision/retention

 fails under Michigan law because ALBAT did not hire, retain, or supervise

 the employees of participating employers who train apprentices. Orr states

 that while this claim “may not be accurately titled,” he does allege that the

 Committee owed a duty of care, breached that duty, Orr suffered damages,

 and the Committee’s breach is the proximate cause of his damages.

        Similar to the reasoning above pertaining to Local 876, Orr does not

 allege that the Committee employed him or any of the JRE employees

 involved in the accident, nor does he allege that the Committee hired or

 supervised him and others. Orr fails to state a state law claim for negligent

 supervision/retention against the Committee.

        3. Orr’s Claims not Pled with Specificity

        Finally, the Committee argues that Fed. R. Civ. P. 8(a) requires Orr to

 allege with particularity what each defendant did or failed to do. As one court

 explained, “[a] complaint which lumps all defendants together and does not

 sufficiently allege who did what to whom, fails to state a claim for relief


                                       14
Case 1:19-cv-13065-VAR-PTM ECF No. 61 filed 07/28/20      PageID.1385   Page 15 of 16




 because it does not provide fair notice of the grounds for the claims made

 against   a   particular   defendant.”    Courser   v.    Michigan     House   of

 Representatives, 404 F. Supp. 3d 1125, 1140 (W.D. Mich. 2019), (quoting

 Tatone v. SunTrust Mortg., Inc., 857 F. Supp. 2d 821, 831 (D. Minn. 2012).

       Orr does not abide by the requirements of Fed. R. Civ. P. 8(a)(2) in his

 complaint, another reason for the Court to dismiss his claims.

           C. Defendant JRE’s Concurrence and Joinder

       JRE filed a Concurrence and Joinder. JRE argues ERISA preempts

 the negligence claim Orr brought against it.

       Orr’s claim against JRE is also preempted. Orr was accepted into and

 participated in the ALBAT apprenticeship training program and was assigned

 to work for JRE. (Compl. ¶ 24). According to the Standards, JRE as the

 employer was required to “comply with all provisions of the apprenticeship

 program” and was responsible for providing a “safe and healthful workplace”

 including “work assignments the apprentice can safely perform.” (Doc. # 1-

 4, Pg ID 54). Orr’s claim against JRE is preempted by ERISA.

       Count I against JRE is dismissed.

 V.    CONCLUSION




                                          15
Case 1:19-cv-13065-VAR-PTM ECF No. 61 filed 07/28/20   PageID.1386   Page 16 of 16




       All of Orr’s claims against Local 876 and the Committee are

 preempted. Even if they were not, Orr otherwise fails to state claims. Orr’s

 claim against JRE is preempted.

       The Court GRANTS: (1) Local 876’s Motion to Dismiss; (2) the

 Committee’s Motion to Dismiss; and (3) JRE’s Concurrence and Joinder.

 This case is dismissed With Prejudice.

       ORDERED.

                                           s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge
 Dated: 7/28/2020




                                      16
